UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GABINO GENAO,

                                  Plaintiff,

                      -against-
                                                                    20-CV-2441 (LJL)
 NYC DEPT. OF CORRECTION; JOHN/JANE
 DOE MAILROOM OFFICERS OF N.I.C.;                               ORDER OF SERVICE
 JOHN/JANE DOE MAILROOM OFFICERS
 OF O.B.C.C.; WARDEN SHARLISA WALTER,
 N.I.C; WARDEN FREEMAN, O.B.C.C.,

                                  Defendants.

LEWIS LIMAN, United States District Judge:

       Plaintiff, currently detained in the North Infirmary Command (“NIC”) on Rikers Island,

brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants violated his federal

constitutional rights. By order dated April 6, 2020, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (“IFP”). 1

                                               DISCUSSION

A.     Claims Against the New York City Department of Correction

       Plaintiff’s claims against the New York City Department of Correction (“DOC”) must be

dismissed because an agency of the City of New York is not an entity that can be sued. N.Y. City

Charter ch. 17, § 396 (“[A]ll actions and proceedings for the recovery of penalties for the violation

of any law shall be brought in the name of the city of New York and not in that of any agency,

except where otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d

Cir. 2007); see also Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010) (“[A]

plaintiff is generally prohibited from suing a municipal agency.”).


       1
        Prisoners are not exempt from paying the full filing fee even when they have been granted
permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
         In light of Plaintiff’s pro se status and clear intention to assert claims against the City of

New York, the Court construes the complaint as asserting claims against the City of New York, and

directs the Clerk of Court to amend the caption of this action to replace the DOC with the City of

New York. See Fed. R. Civ. P. 21. This amendment is without prejudice to any defenses the City of

New York may wish to assert.

B.       John/Jane Doe Mailroom Officers

         Plaintiff names as defendants John/Jane Doe Mailroom Officers at NIC and the Otis Bantum

Correctional Center (“OBCC”). In the body of the complaint, however, Plaintiff refers to the

individual mailroom officers who he alleges violated his rights. (ECF No. 2, at 4.) In light of

Plaintiff’s pro se status and clear intention to assert claims against these individual officers, the

Court construes the complaint as asserting claims against NIC Mailroom Officer Rodriguez, NIC

Correction Officers Knepple and Morgan, NIC Captain Smith, and OBCC Mailroom Officer Ms.

Sands.

         The Court therefore directs the Clerk of Court to amend the caption of this action to replace

John/Jane Doe Mailroom Officers of NIC and John/Jane Doe Mailroom Officers of OBCC with

NIC Mailroom Officer Rodriguez, NIC Correction Officer Knepple, NIC Correction Officer

Morgan, NIC Captain Smith, and OBCC Mailroom Officer Ms. Sands. See Fed. R. Civ. P. 21. This

amendment is without prejudice to any defense these defendants may wish to assert.

C.       Waiver of Service

         The Court directs the Clerk of Court to notify the New York City Department of Correction

and the New York City Law Department of this order. The Court requests that NIC Mailroom

Officer Rodriguez, NIC Correction Officer Knepple, NIC Correction Officer Morgan, NIC Captain

Smith, OBCC Mailroom Officer Ms. Sands, NIC Warden Sharlisa Walter, OBCC Warden Freeman,

and the City of New York waive service of summons.


                                                      2
                                          CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with an

information package.

       The Court dismisses Plaintiff=s claims against the New York City Department of Correction.

See 28 U.S.C. § 1915(e)(2)(B)(ii). The Clerk of Court is directed to add the City of New York as a

Defendant under Fed. R. Civ. P. 21.

       The Court directs the Clerk of Court to amend the caption of this action to replace John/Jane

Doe Mailroom Officers of NIC and John/Jane Doe Mailroom Officers of OBCC with NIC

Mailroom Officer Rodriguez, NIC Correction Officer Knepple, NIC Correction Officer Morgan,

NIC Captain Smith, and OBCC Mailroom Officer Ms. Sands. See Fed. R. Civ. P. 21.

       The Court further directs the Clerk of Court to electronically notify the New York City

Department of Correction and the New York City Law Department of this order. The Court requests

that Defendants NIC Mailroom Officer Rodriguez, NIC Correction Officer Knepple, NIC

Correction Officer Morgan, NIC Captain Smith, OBCC Mailroom Officer Ms. Sands, NIC Warden

Sharlisa Walter, OBCC Warden Freeman, and the City of New York waive service of summons.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:     April 8, 2020
          New York, New York

                                                               LEWIS LIMAN
                                                          United States District Judge




                                                  3
